Citation Nr: 0717288	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for Wegener's 
granulomatosis of the left lung.

2.  Entitlement to service connection for Wegener's 
granulomatosis of the left lung due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to October 
1971.  He was awarded the Vietnam Service Medal and he served 
in Vietnam from January 1970 to January 1971.

This matter is before the Board of Veterans? Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for Wegener's 
granulomatosis of the left lung.

2.  Entitlement to service connection for Wegener's 
granulomatosis of the left lung due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to October 
1971.  He was awarded the Vietnam Service Medal and he served 
in Vietnam from January 1970 to January 1971.

This matter is before the Board of Veterans? Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for Wegener's granulomatosis of the left lung.  A January 
1981 RO final rating decision had denied the claim on a 
direct basis.  In July 2006, the Board determined that 
liberalizing Agent Orange regulations enacted since the 
January 1981 rating decision warranted handling his 
allegation of Agent Orange exposure etiology as a separate 
and distinct claim for jurisdictional purposes.  See Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d. 368 
(Fed. Cir. 1994), cert. denied 513 U.S. 810 (1994).  The 
issues, as listed on the title page, were remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development.


FINDINGS OF FACT

1.  An unappealed RO rating decision in January 1981 denied 
service connection for Wegener's granulomatosis of the left 
lung on the basis that such disease was first manifested 
after service and not shown to be causally related to active 
service.

2.  The additional evidence associated with the claims folder 
since the January 1981 decision is not material as it does 
not include competent evidence that would tend to show that 
Wegener's granulomatosis of the left lung first manifested 
after service and/or is causally related to active service.

3.  The preponderance of the evidence demonstrates that the 
veteran's Wegener's granulomatosis of the left lung is not 
causally related to his exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  A January 1981 RO rating decision, that denied service 
connection for Wegener's granulomatosis of the left lung, is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1980).

2.  Evidence received since the RO's January 1981 rating 
decision is not new and material; the claim of service 
connection for Wegener's granulomatosis of the left lung is 
not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  Service connection for Wegener's granulomatosis of the 
left lung due to exposure to herbicides is denied.  
38 U.S.C.A. § 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006); 68 Fed. Reg. 27,630 (May 20, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  A section 5103 
notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

An October 2002 RO letter that preceded the initial 
adjudication advised the veteran of the types of evidence 
and/or information deemed necessary to substantiate his 
claims as well as the relative duties upon himself and VA in 
developing his claims.  Additional VCAA notice was provided 
in February 2004 including the presumptive provisions for 
Agent Orange claims.  However, the veteran was advised of the 
wrong standard for reopening his claim.  The Board remanded 
the case in July 2006, in part, to correct notice 
deficiencies with in the case.  Corrective VCAA notices were 
sent notice was sent in July 2006, to include advising the 
veteran to submit any evidence in his possession pertinent to 
his claims and the criteria for establishing a disability 
rating and effective date of award.  In providing notice of 
the prior final decision in his claim, the RO indicated 
"[y]our claim was previously denied because service 
induction examination was negative for the condition..  
Therefore, the evidence you submit must relate his fact."  
(grammatical errors original).

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The veteran did not receive notice 
fully complying with the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 prior to the initial adjudication.  In 
such circumstances, such error is presumed prejudicial to the 
veteran unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 06-7001 (Fed. Cir. May 
16, 2007).  The veteran has been advised of the types of 
evidence and information necessary to substantiate his 
claims, in particular evidence of a nexus between his 
Wagener's granulomatosis of the left lung and events during 
service.  The RO letter in July 2006 did not provide proper 
notice of the reason for the prior final denial, see Kent v. 
Nicholson, 19 Vet. App. 473 (2006), but such notice defect is 
not prejudicial in this case.  The veteran and his 
representative have argued that Wagener's granulomatosis of 
the left lung was first manifested in service by the 
manifestation of skin disease and provided an encyclopedia 
article defining Wagener's granulomatosis, its accompanying 
symptoms and how such symptoms first manifest.  They have 
also argued that such disease is related to exposure to Agent 
Orange.  Thus, actual knowledge that new and material 
evidence must be presented to show that his Wagener's 
granulomatosis of the left lung had its onset in service 
and/or is causally related to events in service.  As the 
claims are denied, there is no prejudice to the veteran with 
respect to the timing aspects of providing him notice of the 
criteria for establishing a disability and effective date of 
award.  Any notice deficiencies were cured by readjudication 
of the claims in a December 2006 Supplemental SOC.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and all available 
postservice private and VA treatment records.  There are no 
outstanding requests to obtain private medical records for 
which the veteran has both identified and authorized VA to 
obtain on his behalf.  VA examination and opinion was 
obtained on the possible relationship between Wagener's 
granulomatosis and exposure to Agent Orange as well as 
whether the skin symptoms shown in service were a 
manifestation of Wagener's granulomatosis.  Absent a 
reopening of the claim, there is no duty to obtain medical 
examination or opinion is not required on the direct service 
connection claim.  38 C.F.R. § 3.159(c)(4)(iii) (2006).  
There is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claims.

II.  Applicable law

The veteran seeks service connection for Wegener's 
granulomatosis on a direct and presumptive basis.  The Board 
has an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  It is well established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each issue before adjudicating the merits and that, once 
apparent, a potential jurisdictional defect may be raised by 
the court, tribunal or any party, sua sponte, at any stage in 
the proceedings.  Barnett, 83 F.3d at 1383.

An RO rating decision in January 1981 denied a claim of 
entitlement to service connection for Wegener's 
granulomatosis of the left lung on the basis that such 
disease was first manifested after service and not shown to 
be causally related to active service.  The veteran was 
provided notice of this decision in August 1981, but he did 
not initiate an appeal.  That claim, therefore, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  However, if the claimant 
can, thereafter, present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The veteran filed his application to reopen in September 
2002.  For claims after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2006); see also 66 
Fed. Reg. 45620 (August 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the basis 
or issue at hand for the previous final denial.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining the 
issue at hand for the purposes of reopening a finally denied 
claim depends on what evidence was before the adjudicator 
when the final decision was made and the reasons that were 
given for the denial of the claim).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).  
In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001). 

Wegener's granulomatosis is not listed as a chronic disease 
subject to presumptive service connection if manifested to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2006).

The veteran served in the Republic of Vietnam during the 
Vietnam Era, and is presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  VA 
currently recognizes the following diseases as associated 
with exposure to herbicides:

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; Chronic lymphocytic leukemia; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea 
tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
(The term "soft-tissue sarcoma" includes Adult 
fibrosarcoma, Dermatofibrosarcoma protuberans, 
Malignant fibrous histiocytoma, Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor 
of tendon sheath; Malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular 
and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; 
Clear cell sarcoma of tendons and aponeuroses; 
Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; and Malignant 
ganglioneuroma.

See 38 C.F.R. § 3.309(e) (2006).

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent:

Hepatobiliary cancers; Nasopharyngeal cancer; Bone 
and joint cancer; Breast cancer; Cancers of the 
female reproductive system; Urinary bladder cancer; 
Renal cancer; Testicular cancer; Leukemia (other 
than chronic lymphocytic leukemia); Abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; Amyotrophic lateral sclerosis; 
Chronic persistent peripheral neuropathy; Lipid and 
lipoprotein disorders; Gastrointestinal and 
digestive disease; Immune system disorders; 
Circulatory disorders; Respiratory disorders (other 
than certain respiratory cancers); Skin cancer; 
Cognitive and neuropsychiatric effects; 
Gastrointestinal tract tumors; Brain tumors; Light 
chain-associated amyloidosis; Endometriosis; and 
Adverse effects on thyroid homeostasis.

68 Fed. Reg. 27,630 (May 20, 2003).

VA is required by law to establish presumptive service 
connection for a disease when it determines, based on sound 
medical and scientific evidence, that a positive association 
(i.e., the credible evidence for the association is equal to 
or outweighs the credible evidence against the association) 
exists between exposure of humans to an herbicide agent and a 
disease.  38 U.S.C.A. § 1116(b)(1) (West 2002).  In making 
this determination, VA must take into account reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991 and all other 
available sound medical and scientific information and 
analysis.  38 U.S.C.A. § 1116(b)(2) (West 2002).  By law, VA 
is also required to set forth a determination that a 
presumption of service connection is not warranted.  
38 U.S.C.A. § 1116(c)(1)(B) (West 2002).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The benefit of the doubt rule, 
however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Factual summary

Evidence before the RO in January 1981 included the veteran's 
October 1968 pre-induction examination recording a pre-
service history of right knee dislocation, mumps as a child, 
occasional migraine headaches, a head injury, athlete's foot, 
myopia, and fracture of a left finger.  Private medical 
statements indicated his treatment for acute gastro-
esophageal spasm of unknown cause in 1965 and right knee 
contusion in 1966.  An additional medical statement noted 
symptoms of periodic buzzing sensations with blackouts and 
electroencephalogram (EEG) findings consistent with a 
convulsive disorder that resolved after a course of treatment 
with Dilantin.  His entrance examination indicated normal 
clinical evaluations of all bodily systems.  A chest x-ray 
examination was negative.  During service, he was treated for 
various skin disorders, including tinea of the hands and 
feet, miliaria, molluscum contagiosum and condylomata.  He 
was treated for bronchitis in March 1971.  His separation 
examination was significant for a rash on the chest diagnosed 
as tinea versicolor, but indicated normal clinical 
evaluations for all other bodily systems.  A chest x-ray 
examination was negative. 

The first available post-service treatment records show VA 
clinic treatment for bilateral knee pain in 1972.  Private 
clinical records show treatment for left lower lobe pneumonia 
in July 1980.  A ventilation perfusion (V-Q) scan showed a 
low probability of pulmonary emboli.  VA examination in 
November 1980 included his history of having chest pains in 
1980.  He was undergoing Cytoxin treatment for Wegener's 
granulomatosis.  A chest x-ray examination revealed multiple 
lobular densities at the left mid and lower lung fields 
compatible with clinically described Wegener's 
granulomatosis.  Physical examination resulted in diagnoses 
of vitiligo of the anterior and posterior chest walls 
secondary to intermittent episodes of tinea pedis, corporis 
and versicolor; mildly active epidermophytosis of the 
inguinal femoral areas; and history of limited Wegener's 
granulomatosis involving the left lung under active Cytoxin 
treatment with multiple side reactions of the groin area.

An RO rating decision in January 1981 (inadvertently dated 
1980) granted service connection for vitiligo, tinea pedis, 
corporis and versicolor, and epidermophytosis.  The RO denied 
service connection for Wegener's granulomatosis on the basis 
that such disease was first manifested after service and not 
shown to be causally related to active service.

Evidence of record since the RO's January 1981 decision 
includes the veteran's arguments that his Wegener's 
granulomatosis is due to exposure to Agent Orange in service.  
His representative argues that the veteran's Wegener's 
granulomatosis was first manifested by various skin disorders 
in service, and has provided a definition of Wegener's 
granulomatosis from the Wikipedia Encyclopedia as follows:

Wegener's granulomatosis is a form of vasculitis 
that affects the lungs, kidneys, skin and other 
organs.  Initial signs are protean, and diagnosis 
can be severely delayed due to the non-specific 
nature of symptoms.  The rhinitis is generally the 
first sign in most patients.  Wegener's 
granulomatosis is usually only suspected when a 
patient has had unexplained symptoms for a longer 
period of time.

The medical evidence includes previously unconsidered records 
from Christian Hospital showing the veteran's diagnosis and 
treatment for Wegener's granulomatosis in 1980.  Notably, a 
left lower lobe bronchial biopsy showed necrosis and 
inflammation consistent with Wegener's disease.  Subsequent 
VA clinical records show monitoring for Wegener's 
granulomatosis.  VA examinations of the skin were performed 
in January 1985, December 1986, March 1992, May 1994 and June 
1997, including opinion that the veteran's skin disorders 
were likely fungal in nature.  Private treatment records from 
Drs. R.J.E. and K.T. show the veteran's treatment for a 
recurrence of Wegener's disease in 2001.  It was noted he had 
a prior history of limited Wegener's disease with no kidney 
or sinus symptoms.  

In September 2006, the veteran underwent VA examination with 
benefit of review of his claims folder.  Following 
examination and review of the claims folder, the examiner 
provided the following diagnosis and opinion:

Wegeners Granulomatosis.  In my medical opinion 
there is nothing in the medical records that would 
support the veterans claim that Wegeners 
Granulomatosis is associated with his service in 
Vietnam.  It occurred over nine years after 
discharge from the service and there is nothing in 
the medical literature that supports the connection 
between Wegeners Granulomatosis and herbicide 
exposure.  In summation, it is my medical opinion 
that the veterans Wegeners Granulomatosis is not 
related to herbicide exposure from his period in 
Vietnam, nor are there any medical conditions that 
would remotely consider that there would be a 
connection.  The skin condition that he had is 
clearly defined as a fungal tinea infection and not 
related to Wegeners Granulomatosis.

IV.  Analysis

As indicated above, an RO rating decision in January 1981 
denied a claim of entitlement to service connection for 
Wegener's granulomatosis of the left lung on the basis that 
such disease was first manifested after service and not shown 
to be causally related to active service.  The newly 
submitted private and VA clinical records and VA examinations 
do not include any competent (medical) opinion suggesting 
that the veteran's Wegener's granulomatosis first manifested 
in service and/or is causally related to event(s) in service.  
The encyclopedia definition of Wegener's granulomatosis is 
not competent evidence supportive of the claim as it does not 
speak to the particular facts of the veteran's case.  Sacks 
v. West, 11 Vet. App. 314 (1998).  While such information may 
constitute competent evidence in an appropriate case, the 
attempt to associate the veteran's skin disorders 
demonstrated in service as the actual manifestation of 
Wegener's granulomatosis requires a competent examiner to 
show how the treatise applies to the case.  Hensley v. West, 
212 F 3d. 1255, 1265 (Fed. Cir. 2000).  A VA examiner did 
review the claims folder, and opined that the veteran has a 
fungal skin disorder unrelated to Wegener's granulomatosis.  
This evidence, while new, is not material to the question at 
hand.

Additionally, none of the newly submitted arguments by the 
veteran and his representative are material to the issue at 
hand as lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  This is so 
because lay persons are not deemed competent to speak to 
issues of medical diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the additional evidence received since the 
January 1981 RO rating decision is not new and material and 
the appeal seeking to reopen a claim of service connection 
for Wegener's granulomatosis must be denied.

The veteran's claim of entitlement to Wegener's 
granulomatosis of the left lung due to exposure to herbicides 
must also be denied.  The VA examiner in September 2006 found 
that the veteran's Wegener's granulomatosis is not related to 
herbicide exposure noting that there is no medical literature 
to support such a connection.  The best scientific and 
medical evidence available, the National Academy of Sciences 
entitled "Veterans and Agent Orange: Update 2002" published 
on January 23, 2003, has found that no positive association 
existed between exposure to herbicides and respiratory 
disorders other than already specified in VA regulations.  
There is no competent evidence of record suggesting a causal 
relationship between herbicide exposure and Wegener's 
granulomatosis.  

Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's Wegener's 
granulomatosis of the left lung is not causally related to 
his exposure to herbicides in service.  The assertions by the 
veteran and his representative are not deemed competent to 
speak to issues of medical diagnosis and etiology.  See 
Espiritu, 2 Vet. App. at 494.  The benefit of the doubt rule 
is not for application as the preponderance of the evidence 
is against the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107 (West 2002).


ORDER

The claim of entitlement to service connection for Wegener's 
granulomatosis of the left lung is not reopened.

The claim of entitlement to service connection for Wegener's 
granulomatosis of the left lung due to herbicide exposure is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


